Citation Nr: 0526647	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1943 to February 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2004 
rating decision of the Newark Department of Veterans Affairs 
(VA) Regional Office (RO), which denied a rating in excess of 
20 percent for bilateral hearing loss, denied a rating in 
excess of 10 percent for tinnitus, and denied service 
connection for a back disorder and a prostate condition.  In 
his notice of disagreement with the March 2004 decision, the 
veteran expressly limited his appeal to the issue of 
entitlement to an increased rating for bilateral hearing 
loss.  In September 2005, the veteran appeared before the 
undersigned at a Travel Board hearing at the RO.  The Board 
granted his motion (presented orally at the hearing) to 
advance his appeal on the Board's docket.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations (and it is not alleged 
otherwise).  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence of record regarding the severity 
of the veteran's bilateral hearing loss consists of a 
December 2003 VA report of audiological evaluation and VA 
outpatient records (which are essentially negative for 
clinical findings regarding bilateral hearing loss) dated 
through November 2004.  In other words, there is no competent 
and comprehensive evidence as to the current status of the 
veteran's bilateral hearing loss.  More recently (at the 
September 2005 hearing), the veteran and his representative 
reported that the veteran's bilateral hearing loss appears to 
have increased in severity since the most recent VA 
examination.  In light of the veteran's testimony regarding 
the increased severity of his bilateral hearing loss, further 
development of medical evidence is indicated.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

Finally, the veteran testified that he was evaluated by VA 
for hearing aids about 8 months prior to his Travel Board 
hearing.  VA treatment records are constructively of record, 
and may contain pertinent information.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the reports of 
any VA treatment or evaluations the 
veteran received for hearing loss 
disability since November 2004.  

2.  The RO should then arrange for the 
veteran to be afforded a VA audiological 
evaluation, with audiometric studies, to 
determine the current severity of his 
bilateral hearing loss.  His claims file 
must be available to the examiner for 
review in conjunction with the 
examination.  

3.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


